Citation Nr: 0634424	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  02-16 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of an in-
service head injury, including headaches and a sleep 
disorder. 
 
2.  Entitlement to service connection for a back disability. 
 
3.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from January 1976 through 
March 1976, with subsequent reserve service between 1978 and 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The case is now before the Board for 
appellate review.

In the November 2003 Board remand, the issues of service 
connection for a sleep disorder and service connection for 
headaches were separately characterized.  They are 
recharacterized in the case caption above as one issue 
entitled 'residuals of a head injury to include headaches and 
a sleep disorder.'

The veteran filed his claim for a left ankle disability in 
August 2001.  Prior to that, in June 2001, he raised a claim 
for a right ankle disability.  The left ankle issue is before 
the Board and discussed below, but the right ankle claim has 
yet to be developed.  As such, the issue of entitlement to 
service connection for a right ankle disability is REFERRED 
to the RO for appropriate action.  In June 2005, a VA 
examiner indicated that the veteran's insomnia was possibly 
caused by tinnitus that "may be related to his service 
duties."  This matter is also REFERRED to the RO for 
appropriate action.

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  There is no evidence associating either the veteran's 
headaches, or his sleep disorder to his 1983 in-service head 
trauma. 
 
2.  There is no evidence of complaints, treatment, or 
diagnosis with regard to a left ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of an 
in-service head injury, including headaches and a sleep 
disorder, are not met.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2005); 38 C.F.R. §§ 3.6(a), 3.303(a) (2006). 
 
2.  The criteria for service connection for a left ankle 
disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2005); 38 C.F.R. § 3.303(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for residuals of a 
head injury and a left ankle disability.  The preponderance 
of the evidence is against his claims because there is no 
evidence of a causal connection between his headaches and 
sleep disorder and service, and there is no evidence of a 
current left ankle disability.

To establish service connection, the record must show (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty for 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131.  Active military, naval, or air service includes any 
period of ACDUTRA during which the individual concerned was 
disabled from a disease or injury incurred in the line of 
duty, and any period of INACDUTRA during which the individual 
concerned was disabled from an injury incurred in the line of 
duty. 38 U.S.C.A. § 101(24);  
38 C.F.R. § 3.6(a).

Residuals of a Head Injury, including Headaches and a Sleep 
Disorder

VA concedes that the veteran had an injury during a training 
period of his National Guard service.  In July 1983, he had 
an accident in a swimming pool whereupon he hit his head on 
the floor of the pool and required medical treatment.  A 
record from the Keesley United States Air Force Medical 
Center documents the veteran's "Fresh Water Aspiration (Near 
Drowning) In Line of Duty."  Thus, the veteran had an 
incident during training that would qualify him for service 
connection if the remaining requisite elements are met.  His 
claims fails because there is no evidence showing that his 
current headaches or sleep disorder are associated with his 
in-service head trauma.

The veteran has been treated by private physicians for both 
his headaches and sleep disorder.  His first record of 
treatment for headaches is with Dr. O'Sullivan in August 
2000, seventeen years following the in-service head trauma.  
The veteran reported that his headaches began following the 
July 1983 accident.  Dr. O'Sullivan diagnosed "headaches, 
possible common migraine.  These are long standing and by 
history occurred after head trauma."  The August 2000 
electroencephalogram was normal, as was the November 2000 MRI 
of the brain.  Although Dr. O'Sullivan associated the 
veteran's headaches with the veteran's service, he did so 
based upon the veteran's reported history and the veteran's 
claim that his headaches onset as a result of the 1983 
accident.  While the veteran is a reliable historian and able 
to report that he has had headaches since 1983, his 
statements alone are not competent evidence of a nexus 
between his current headaches and his 1983 accident.  In 
other words, the veteran can report that he has had headaches 
for seventeen years, but cannot opine as to a medical nexus 
between his headaches and his in-service head trauma.  Lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time, 
but it is not competent to prove a matter requiring medical 
expertise, such as an opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Competent medical evidence of a nexus between the veteran's 
headaches and his 1983 accident is required for service 
connection.  The veteran's claims folder does not contain any 
such evidence of a nexus.  As stated above, there is no 
treatment between 1983 and 2000, and the 2000 
electroencephalogram and MRI were both normal.  The record is 
devoid of any further treatment records regarding the 
veteran's headaches, other than the June 2005 VA examination.  

The VA examiner opined that it is unlikely that the veteran's 
headaches are related to the 1983 accident.  He justified 
this opinion by pointing out that there is no evidence of 
treatment between the time of the accident and August 2000.  
He also noted that the veteran did not report that his 
headaches were continual since 1983, and that the headaches 
are likely tension-type headaches that are being resolved by 
the veteran's exercise program.  Thus, there is no objective 
medical evidence providing the required nexus between the 
veteran's headaches and his in-service head trauma.  The same 
holds true for the veteran's sleep disorder.

In May 2001, Dr. Deshazo diagnosed "possible narcolepsy."  
In January 2002, the veteran received a sleep disorder 
evaluation by Dr. Schriner who diagnosed mild obstructive 
sleep apnea and complaints of excessive daytime somnolence 
possibly related to the primary diagnosis.  No association 
with the 1983 accident was made by either doctor.  While the 
evidence of record does support the fact that the veteran 
does have a current sleep disorder, there is no evidence to 
suggest that it is related to his 1983 head trauma.  The June 
2005 VA examiner opined that the most likely cause for the 
veteran's sleep disorders is poor sleep hygiene as the 
veteran admitted to sleeping approximately four to five hours 
per night.  The examiner also indicated that the sleep 
disorder may be related to the veteran's tinnitus and that 
tinnitus could be related to service.  Service connection is 
not currently in effect for tinnitus.  The veteran is 
encouraged to act upon this information.  

Because the record is devoid of evidence associating either 
the veteran's headaches, or his sleep disorder to his 1983 
in-service head trauma, service connection for residuals of 
the head trauma is not warranted.  The preponderance of the 
evidence weighs against the veteran's claim.  

Left Ankle

The veteran also seeks service connection for a left ankle 
disability.  In an August 2001 statement, the veteran claimed 
to have problems with his left ankle from wearing his Army 
boots.  For service connection, the evidence must first 
establish a current disability.  Since his August 2001 
statement, which came more than seventeen years post-service, 
no evidence demonstrating a current left ankle disability has 
been added to the claim folder.  There is no evidence of 
complaints, treatment, or a diagnosis with regard the left 
ankle.  Without evidence of a current disability, service 
connection cannot be granted.  The veteran's statement 
regarding his claimed disability and its association with his 
Army boots is not competent evidence of either the existence 
of a disability, or a connection between a disability and 
service.  As noted above, lay evidence is acceptable to prove 
the occurrence of an injury during active duty or 
symptomatology over a period of time, but lay testimony is 
not competent to prove a matter requiring medical expertise, 
such as an opinion as to diagnosis or medical causation.  See 
Espiritu at  494-495 (1992).  Competent medical evidence of a 
current disability is required for service connection.  
Because there is no such evidence in the claims folder, the 
preponderance of the evidence is against his claim and it 
must be denied.

Duties to Notify and Assist

VA fulfilled its duties to notify and assist the veteran in 
the development of his claims for entitlement to service 
connection for residuals of a head injury and for a left 
ankle disability.  Sufficient evidence is available to reach 
a decision and the veteran is not prejudiced by appellate 
review at this time.

VA sent the veteran letters in April 2001 and May 2004 that 
informed him of the of the evidence necessary to establish 
entitlement to service connection, what evidence he was 
expected to provide, and what VA would obtain on his behalf.  
The May 2004 letter also asked the veteran to provide VA with 
any evidence in his possession that pertains to his claims.  
These letters satisfied the requirements of 38 C.F.R. 
§ 3.159(b)(1) (2006).  A June 2006 letter to the veteran 
provided notice as to the type of evidence necessary to 
establish an effective date or a disability rating as 
required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claim under 38 C.F.R. § 3.159(c), (d) (2006).  Here, the 
veteran's statements, his service personnel and medical 
records, VA and private treatment records, and VA examination 
reports have been associated with the claims folder.  The 
Board notes that no medical examination has been conducted or 
medical opinion obtained with respect to the veteran's claim 
for an ankle disability.  The evidence, which reveals that 
the veteran did not have this disability during service and 
does not reflect competent evidence showing a nexus between 
service and the disorder at issue, warrants the conclusion 
that a remand for an examination and/or opinion is not 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  
As service and post-service medical records provide no basis 
to grant this claim, and in fact provide evidence against 
this claim, the Board finds no basis for a VA examination or 
medical opinion to be obtained.  The veteran has not notified 
VA of any additional available relevant records with regard 
to his claims.  VA has done everything reasonably possible to 
assist the veteran.  Another remand or further development of 
these claims would serve no useful purpose.  VA has satisfied 
its duties to notify and assist the veteran and further 
development is not warranted.  




ORDER

Entitlement to service connection for residuals of an in-
service head injury, including headaches and a sleep 
disorder, is denied. 
 
Entitlement to service connection for a left ankle disability 
is denied.


REMAND

The veteran is seeking service connection for a back 
disability.  Immediately following service in 1983, in 2000, 
and in the VA examination report of June 2005, the veteran is 
reported to have low back pain.  The June 2005 VA examiner 
opined that the veteran's back pain was not related to his 
1983 in-service accident.  This opinion only referred to back 
pain.  Although the veteran complained of pain, no back 
disability was diagnosed as of the June 2005 report.  
Complaints of pain alone are not enough to establish service 
connection.  There must be competent medical evidence of a 
current disability resulting from that condition or injury.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.").  
However, in July 2005, one month after the VA examination, a 
back x-ray report revealed "mild facet degenerative changes 
at L5/S1."  This matter was not returned to the VA examiner 
for an addendum after that finding.  As such, a remand for 
additional development is required.

Accordingly, the case is REMANDED for the following action:

1.	Obtain an addendum to the June 2005 VA 
examination report.  The addendum 
should be written by the same VA 
examiner, if possible, and should 
address the July 2005 back x-ray.  In 
particular, the examiner should 
reevaluate and provide a current 
diagnosis, if appropriate.  If the 
diagnosis is a back disability other 
than 'low back pain,' then the examiner 
should provide an opinion regarding the 
etiology of the veteran's back disorder 
by addressing the following question:  
is it more likely than not (i.e., 
probability greater than 50 percent)), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
back disorder was caused by disease or 
injury during service, including, but 
not limited to, the 1983 pool accident?  
A complete rationale should be provided 
for any opinion expressed.  Arrange for 
another VA examination of the spine if 
the examiner deems that it is 
necessary.  

2.	.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case 
(SSOC) and given a reasonable 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


